Citation Nr: 9923519	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disorder.  




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel










INTRODUCTION

The veteran had active military service from  August 1957 to 
August 1960 and from October 1960 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Roanoke, Virginia 
Regional Office (RO).



FINDING OF FACT

The veteran's allegation that he has a psychiatric disorder 
that is related to service is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for complaints, findings 
or treatment for symptoms suggestive of a psychiatric 
disorder.  When examined in April 1963, the veteran 
specifically denied depression, and no psychiatric 
abnormalities were noted upon clinical evaluation.  The 
record does reflect that after a psychiatric evaluation was 
conducted several months later, (but while the veteran was 
still in service), he was noted to have a passive-aggressive 
personality disorder.

Post-service medical evidence includes records from 
Southwestern Virginia Mental Health Institute which show the 
veteran was first hospitalized in July 1979 for psychotic 
behavior.  He indicated that since he had his teeth extracted 
several months prior, had had been experiencing rages of 
fighting.  He indicated that he was put to sleep for the 
procedure and had "never gotten over the shock of going 
under".  The diagnosis at discharge was schizophrenia, 
paranoid type.  

During a private psychological evaluation in September 1995, 
the veteran provided detailed background information 
regarding his military service.  The clinical impression was 
schizophrenia, residual type.  

A Social Security Administration (SSA) award letter dated in 
July 1996, shows the veteran was receiving disability due to 
a history of schizophrenia and that he had been disabled 
since September 1995.

The veteran's notice of disagreement, received by the RO in 
October 1997, consisted of several pages detailing his 
military experience and the circumstances surrounding his 
discharge.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals - now the United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases, including schizophrenia, manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In addition, service connection may be 
established for a psychosis on a presumptive basis if this 
disorder is shown to a degree of 10 percent within one year 
of service separation.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The Court has also indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 
Vet.App. at 498.  

Service medical records reflect the diagnosis of passive-
aggressive personality disorder only.  In this regard, the 
Board notes that a personality disorder is not a disability 
for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998); Winn v. Brown, 8 Vet.App. 510, 516 (1996).

While service medical records reflect a diagnosis of 
personality disorder, they do not reflect a diagnosis of 
schizophrenia, or any other psychosis/psychiatric disorder 
for which service connection may be established.  Thereafter, 
the post service medical evidence contains no clinical 
reference to a psychiatric disorder until 1979, more than 15 
years after service discharge and well after the end of the 
one-year presumptive period.  This gap between separation 
from service in 1963 and the diagnosis in 1979, fails to 
demonstrate the presence of a continuity of symptomatology 
since service, as required to support the claim for service 
connection.  Simply stated, a psychiatric disorder has not 
been shown to have been chronically present since service 
separation.  Thus, there is no competent evidence of a 
psychiatric disorder of service onset, and the second prong 
of  Caluza is not satisfied.  There is no evidence that the 
veteran incurred schizophrenia, or other psychiatric disorder 
in service.

The evidence does contain diagnostic impressions sufficient 
to establish that the veteran currently has psychiatric 
disability manifested by schizophrenia.  Significantly, 
however, none of the medical evidence relates that disability 
to military service or any incident therein.  The veteran has 
not submitted any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  Therefore, the third prong of Caluza is not 
satisfied as there is no medical evidence of record 
establishing a nexus between the veteran's current 
psychiatric disorder and any disease or injury which was 
incurred in or aggravated by service.  

The Board finds that the veteran's claim for service 
connection for a psychiatric disorder is not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and inservice disease or injury, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

The only other evidence submitted in support of the veteran's 
claim are his contentions.  However, he cannot meet his 
initial burden by relying upon his own or other lay persons' 
opinions on medical matters.  "[L]ay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  It 
follows that the VA has no duty to assist the veteran in the 
development of his claim.  In the absence of a well-grounded 
claim, the Board does not have jurisdiction to decide the 
merits of the matter, and the appeal must be denied.  Boeck 
v. Brown, 7 Vet.App. 14 (1994)


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

